EXHIBIT 10(h)
CAMPBELL SOUP COMPANY
Supplemental Retirement Plan
As Amended and Restated Effective as of January 1, 2011

 



--------------------------------------------------------------------------------



 



CAMPBELL SOUP COMPANY
SUPPLEMENTAL RETIREMENT PLAN
As Amended and Restated Effective as of January 1, 2011

          Article   Page  
I            DEFINITIONS
    2  
 
       
II            ELIGIBILITY AND PARTICIPATION
    6  
 
       
III            CONTRIBUTIONS AND ACCOUNTS
    7  
 
       
IV            VESTING
    10  
 
       
V            DEFERRALS AND DISTRIBUTIONS
    11  
 
       
VI            ADMINISTRATIVE PROCEDURES
    15  
 
       
VII            CLAIMS PROCEDURE
    15  
 
       
VIII            FUNDING
    18  
 
       
IX            AMENDMENT AND TERMINATION
    18  
 
       
X            CHANGE IN CONTROL
    18  
 
       
XI            MISCELLANEOUS
    23  
 
       
Exhibit A
    i  

 



--------------------------------------------------------------------------------



 



CAMPBELL SOUP COMPANY
SUPPLEMENTAL RETIREMENT PLAN
As Amended and Restated Effective as of January 1, 2011
     The Campbell Soup Company Supplemental Retirement Plan (the “Plan”) is
designed for Eligible Executives of Campbell Soup Company to provide an
additional method of planning for retirement and other significant saving needs
with respect to amounts deferred or vested after 2004. The Plan is intended to
(1) comply with section 409A of the Internal Revenue Code (the “Code”) and
official guidance issued thereunder, and (2) with respect to Eligible Executives
who are employed by the Company, be an “unfunded” plan maintained for the
purpose of providing deferred compensation to a select group of management or
highly compensated employees for purposes of Title I of the Employee Retirement
Income Security Act of 1974. Notwithstanding any other provision of this Plan,
this Plan shall be interpreted, operated, and administered in a manner
consistent with these intentions.
     The Plan was originally effective as of January 1, 2009 (and known as the
Campbell Soup Company Deferred Compensation Plan II), and was established based
on the terms and conditions of the Campbell Soup Company Deferred Compensation
Plan effective November 18, 1999 (the “Prior Plan”). The terms and conditions of
the Prior Plan, to the extent such terms and conditions were applied in
reasonable good faith compliance with Code section 409A, governed the
determination, deferral and distribution of benefits payable to Participants
(and their Beneficiaries) under the Prior Plan during the transition period
under Code section 409A. Any amounts (including earnings) that were earned or
vested after 2004 under the Prior Plan and that remained unpaid on January 1,
2009 shall be subject to the terms and conditions of this Plan. Amounts that
were earned and vested under the Prior Plan as of December 31, 2004, including
earnings thereon, shall be considered Grandfathered Amounts, and thereby, exempt
from the requirements under Code section 409A. These Grandfathered Amounts shall
remain subject to the terms and conditions of the Prior Plan in effect on
October 3, 2004.

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     Unless the context otherwise requires, the following words and phrases as
used herein shall have the following meanings:
     §1.1 “401(k) Plan” means the Campbell Soup Company 401(k) Retirement Plan
or a successor plan.
     §1.2 “Account Balance” means the total amount credited to the bookkeeping
Investment Accounts in which Contributions are maintained for a Participant,
including earnings thereon. The Account Balance shall include any amounts earned
or vested under the Prior Plan after December 31, 2004, including earnings
thereon.
     §1.3 “Annual Incentive Compensation” means any Employer annual incentive
program or sales incentive program which the Plan Administrator has approved for
deferral under the Plan, including the Campbell Soup Company Annual Incentive
Plan.
     §1.4 “Beneficiary” means the person that the Participant designates to
receive any unpaid portion of the Participant’s Account Balance should the
Participant’s death occur before the Participant receives the entire Account
Balance. If the Participant does not designate a beneficiary, the Participant’s
Beneficiary shall be his or her spouse if the Participant is married at the time
of death, or the Participant’s estate if he or she is unmarried at the time of
death.
     §1.5 “Board of Directors” means the board of directors of Campbell Soup
Company.
     §1.6 “Campbell Stock” means capital stock of Campbell Soup Company.
     §1.7 “Campbell Stock Account” means an account in which deferred amounts
are valued as if they were invested in a fund that tracks Campbell Stock.
     §1.8 “Code” means the Internal Revenue Code of 1986, as amended.
     §1.9 “Committee” means the Compensation and Organization Committee of the
Board or a subcommittee thereof. All members of the Committee shall be “Outside
Directors,” as defined or interpreted for purposes of Code section 162(m), and
“Non- Employee Directors” within the meaning of Rule 16b-3 under the Securities
Exchange Act of 1934 (the “1934 Act”).

-2-



--------------------------------------------------------------------------------



 



     §1.10 “Company” means Campbell Soup Company or any successor corporation
thereto.
     §1.11 “Compensation” means, for purposes of the Plan, an Eligible
Executive’s Salary, LTIP Award, Annual Incentive Compensation and Director’s
Fees.
     §1.12 “Contributions” mean amounts deferred under the Plan pursuant to
Article III (including Elective Contributions and Non-Elective Contributions)
and allocated to a Participant’s Account Balance. No money or other assets will
actually be contributed to such Account Balance.
     §1.13 “Default Distribution Schedule” means the payment schedule described
in Section 5.7 based on the total Account Balance on the later of (a) the
Payment Date; or (b) the date selected pursuant to a Subsequent Deferral
Election, if applicable.
     §1.14 “Deferral Form” means a form, written or electronic, provided by the
Committee pursuant to which an Eligible Executive may elect to defer amounts
under the Plan.
     §1.15 “Director” means a non-Employee member of the Board of Directors.
     §1.16 “Director’s Fees” means retainers, meeting attendance fees and any
other remuneration received by a Director for his or her services on the Board
of Directors, including LTIP Awards.
     §1.17 “Elective Contributions” mean the contributions described in
Section 3.1.
     §1.18 “Eligible Executive” means a full-time salaried Employee who is
classified as exempt under the Fair Labor Standards Act of 1938, as amended (an
“exempt Employee”). Eligible Executive also means a Director.
     §1.19 “Employee” means an individual who is employed by the Employer.
     §1.20 “Employer” means the Company and any subsidiary designated by the
corporate officer in charge of Human Resources of the Company, as set forth in
Exhibit A.
     §1.21 “Executive Retirement Contribution” means the benefit described in
Section 3.2(c).

-3-



--------------------------------------------------------------------------------



 



     §1.22 “Grandfathered Amounts” means amounts that were deferred under the
Prior Plan and earned and vested as of December 31, 2004. Grandfathered Amounts
are subject to the distribution rules under the Prior Plan in effect on
October 3, 2004.
     §1.23 “Initial Distribution Election” means upon an Eligible Executive’s
first election to defer Compensation under the Plan made pursuant to an
irrevocable Deferral Form and in accordance with the time requirements set forth
in Section 5.2, the Participant may elect the time or form of payment for the
portion of his or her Account Balance attributable to Elective Contributions
(and earnings thereon).
     §1.24 “Investment Account” means an accounting record, maintained for each
Participant, valued in accordance with the performance of the investment choice
in which the deferred amounts are allocated. No funds are actually contributed
to an Investment Account. The Plan Administrator shall determine which
Investment Accounts (including the Campbell Stock Account) are offered.
     §1.25 “Key Employee” means an individual treated as a “specified employee”
as of his Separation from Service under Code section 409A(a)(2)(B)(i) (i.e., a
key employee, as defined in Code section 416(i) without regard to paragraph
(5) thereof) of the Company or its affiliates if the Company’s or its
affiliate’s stock is publicly traded on an established securities market or
otherwise. Key Employees shall be determined in accordance with Code section
409A using a December 31 identification date. A listing of Key Employees as of
an identification date shall be effective for the 12-month period beginning on
the April 1 following the identification date.
     §1.26 “LTIP” means any Employer long-term incentive plan, including the
Campbell Soup Company 2003 and 2005 Long-Term Incentive Plans.
     §1.27 “LTIP Award” means an equity award granted under an LTIP prior to the
Company’s 2009 fiscal year and approved for deferral under the Plan by the Plan
Administrator. To the extent the Committee approves an adjustment to any LTIP
Awards deferred under the Plan as a result of any dividend or other distribution
(whether in the form of cash, Campbell Stock or other securities),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of
Campbell Stock or other securities of the Company, issuance of warrants or other
rights to purchase Campbell Stock or other securities of the Company, issuance
of Campbell Stock pursuant to the anti-dilution provisions of Campbell Stock, or
other similar corporate transaction or event that affects the Campbell Stock
such that an adjustment is appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, the Company shall adjust equitably any or all of the LTIP Awards
credited to a Participant’s Account Balance. Notwithstanding the foregoing, on
and after the Company’s 2009

-4-



--------------------------------------------------------------------------------



 



fiscal year, Eligible Executives who are Directors shall continue to be
permitted to defer LTIP Awards.
     §1.28 “Mid-Career Plan” means the Campbell Soup Company Mid-Career Hire
Pension Plan.
     §1.29 “Mid-Career Plan Benefit” means the benefit amount determined under
the Mid-Career Plan as described in Section 3.2.
     §1.30 “Non-Elective Contributions” mean the contributions described in
Section 3.2.
     §1.31 “Participant” means an Eligible Executive who elects to participate
in the Plan or an Eligible Executive who has been credited with any Non-Elective
Contributions.
     §1.32 “Payment Date” means a date in March of the year following a
distributable event under the terms of the Plan.
     §1.33 “Plan” means the Campbell Soup Company Supplement Retirement Plan, as
amended from time to time.
     §1.34 “Plan Administrator” means the corporate officer in charge of Human
Resources at the Company or any person or entity designated by such officer.
     §1.35 “Plan Year” means the 12-month period beginning January 1 and ending
December 31.
     §1.36 “Prior Plan” means the Campbell Soup Company Deferred Compensation
Plan, effective November 18, 1999.
     §1.37 “Salary” means an Employee’s base salary paid by the Employer,
excluding commissions, annual incentive compensation awards or other bonuses,
and any other additional compensation.
     §1.38 “Separation from Service” or “Separates from Service” means a
“separation from service” within the meaning of Code section 409A; provided
that, in the event a Participant becomes Totally Disabled and is on an approved
leave of absence from employment in connection therewith, a Separation from
Service shall not occur for up to 12 months following the first day of such
leave of absence, as permitted under a Company-sponsored disability program.

-5-



--------------------------------------------------------------------------------



 



     §1.39 “SERP” means the Campbell Soup Company Supplemental Employees’
Retirement Plan, as amended from time to time, and any successor or replacement
plan thereof.
     §1.40 “SERP Benefit” means the benefit amount determined under the SERP and
credited to a Participant under the Plan.
     §1.41 “Subsequent Deferral Election” means a Participant’s election to
change the time and form of his or her distribution in accordance with the
requirements set forth in Section 5.6.
     §1.42 “Supplemental Match” means the benefit described in Section 3.2(a).
     §1.43 “Supplemental Retirement Contribution” means the benefit described in
Section 3.2(b).
     §1.44 “Totally Disabled” or “Total Disability” means “total disability” as
that term is defined in the group long-term disability plan sponsored by the
Company.
     §1.45 “Total Value” means the entire value of a Participant’s vested
Account Balance, including both Elective Contributions and Non-Elective
Contributions (and earning thereon), regardless of the time or form of payment
for such amounts.
     §1.46 “Years of Service” means the 12-month periods beginning on a
Participant’s date of hire and each anniversary thereof in which the Participant
remains employed by the Company and all of the corporations in which the Company
directly or indirectly owns the majority of the voting stock.
ARTICLE II
ELIGIBILITY AND PARTICIPATION
     §2.1 Eligibility. Each Eligible Executive with a salary grade of at least
36 may elect to defer his or her Compensation in accordance with the Plan. Each
Director may elect to defer his or her Director’s Fees in accordance with the
Plan. Rules regarding both Initial Distribution Elections and Subsequent
Deferral Elections by Eligible Executives are provided in Article V.
     Each Eligible Executive with a salary grade of at least 30 whose annual
base salary and annual incentive compensation award equal or exceed the amount
required by the Plan Administrator shall be eligible for Supplemental Match
contributions. Each Eligible

-6-



--------------------------------------------------------------------------------



 



Executive who commences employment with, or is rehired by, an Employer on or
after January 1, 2011, and is not eligible to accrue benefits under the SERP,
shall be eligible for Supplemental Retirement Contributions if the Eligible
Executive’s annual base salary and annual incentive compensation award equal or
exceed the amount required by the Plan Administrator. Each Eligible Executive
hired, rehired or promoted into a position with a salary grade of 46 or above on
or after January 1, 2011 who is not eligible to accrue benefits under the
Mid-Career Plan, shall be eligible for Executive Retirement Contributions.
     §2.2 Executives Outside the United States. Notwithstanding any other
provisions of the Plan to the contrary, an Eligible Executive who is subject to
tax outside of the United States is not eligible to participate in any feature
of the Plan unless his or her participation has been approved in advance by the
Plan Administrator.
     §2.3 Participation. The Plan Administrator shall notify any Eligible
Executive of his status as an Eligible Executive at such time and in such manner
as the Plan Administrator shall determine. Any Eligible Executive who elects to
participate in the Plan or who is credited with any Non-Elective Contributions
shall become a Participant in the Plan immediately upon enrolling as a
Participant by the method required by the Plan Administrator. An individual
shall remain a Participant under the Plan until all amounts credited to the
Participant’s Account Balance have been distributed to the Participant or the
Participant’s Beneficiary.
ARTICLE III
CONTRIBUTIONS AND ACCOUNTS
     §3.1 Elective Contributions. A Participant eligible to make elective
contributions to the Plan may elect to defer the following types of
Compensation, which are the “Elective Contributions:”
          (a) Annual Incentive Compensation Deferral. On behalf of a Participant
with a salary grade of 36 or above who participates in an Annual Incentive
Compensation program, the Company shall credit to his or her Account Balance an
amount equal to that portion of an Annual Incentive Compensation award that the
Participant has elected to defer under the Plan.
          (b) LTIP Deferral. On behalf of a Participant who participates in the
LTIP, the Company shall credit to his or her Account Balance an amount equal to
that portion of an eligible LTIP Award that the Participant has elected to defer
under the Plan.

-7-



--------------------------------------------------------------------------------



 



          (c) Director’s Fee Deferral. The Company shall credit to a
Participant’s Account Balance an amount equal to that portion of his or her
Director’s Fees that the Participant has elected to defer under the Plan.
Compensation deferred by a Participant under Article V shall be credited to the
Participant’s Account Balance as soon as practicable after the amounts would
have otherwise been paid to the Participant.
     §3.2 Non-Elective Contributions. As applicable, the Company shall credit to
an Eligible Executive’s Account Balance the following five types of benefits,
which are the “Non-Elective Contributions:”
          (a) Supplemental Match. On behalf of an Eligible Executive who meets
the eligibility requirements for Supplemental Match contributions under
Section 2.1, each Plan Year the Company shall credit to his or her Account
Balance no later than January 31 of the following Plan Year an amount equal to:
               (i) 4% of the Eligible Executive’s Elective Contributions for the
Plan Year, plus
               (ii) 4% of [the Eligible Executive’s Salary plus Annual Incentive
Compensation for the Plan Year less (the Code section 401(a)(17) limit in effect
for the Plan Year and the Eligible Executive’s Elective Contributions for the
Plan Year, except that the subtrahend shall not be less than zero)].
          (b) Supplemental Retirement Contribution. On behalf of an Eligible
Executive who meets the eligibility requirements for Supplemental Retirement
Contributions under Section 2.1, each Plan Year the Company shall credit to the
Eligible Executive’s Account Balance an amount equal to three percent (3%) of
such Eligible Executive’s total Salary and Annual Incentive Compensation paid
during the Plan Year in excess of the applicable annual dollar limit under Code
section 401(a)(17) (as adjusted from time to time), without regard to any
amounts deferred under this Plan. Once the Code section 401(a)(17) limit has
been attained, this credit shall be made to the Eligible Executive’s Account
Balance each pay period, but in no event later than January 31 of the following
Plan Year.
          (c) Executive Retirement Contributions. On behalf of each Eligible
Executive who meets the eligibility requirements for Executive Retirement
Contributions under Section 2.1, each Plan Year the Company shall credit to such
Eligible Executive’s Account Balance an amount equal to ten percent (10%) of
such Eligible Executive’s total Salary and Annual Incentive Compensation paid
during the Plan Year, without regard to any amounts deferred under this Plan, or
such higher percentage as designated in writing

-8-



--------------------------------------------------------------------------------



 



by the Committee. This credit shall be made to the Eligible Executive’s Account
Balance each pay period, but in no event later than January 31 of the following
Plan Year, and shall be separately accounted for.
          (d) SERP and Mid-Career Benefits. Subject to the terms and conditions
of the SERP and to the extent that an Eligible Executive meets the SERP
eligibility and vesting requirements, the Company shall determine the SERP
Benefit as of the first day of the month following the Eligible Executive’s
termination of employment for any reason (including, without limitation, his or
her death, Total Disability or resignation). The Company shall credit to the
Eligible Executive’s Account Balance an amount equal to the SERP Benefit as soon
as practicable following such date. Notwithstanding anything to the contrary,
prior to January 1, 2011, in the event a Participant becomes eligible to
participate in the Mid-Career Plan after participating in the SERP, (i) the
Participant’s right to receive the SERP Benefit shall be forfeited pursuant to
Section 9(i) of the SERP, (ii) for purposes of determining the form of payment
under the Default Distribution Schedule, the value of any vested benefit
determined under the Mid-Career Plan as of the first day of the month following
the Participant’s termination of employment (the “Mid-Career Plan Benefit”)
shall be included in the determination of Total Value, and (iii) subject to the
terms and conditions of the Mid-Career Plan and to the extent the Eligible
Executive meets the Mid-Career Plan eligibility and vesting requirements and was
not permitted to elect a time and form of payment under the Mid-Career Plan, the
Company shall credit to the Eligible Executive’s Account Balance an amount equal
to the Eligible Executive’s Mid-Career Plan Benefit as soon as practicable
following the Eligible Executive’s termination of employment.
     §3.3 Account Balance and Earnings. The Elective Contributions and
Non-Elective Contributions set forth above shall be credited to a Participant’s
Account Balance. Earnings shall be credited to a Participant’s Account Balance
under this Section 3.3 based on the results that would have been achieved had
amounts credited to the Account Balance been invested as soon as practicable
after crediting into the Investment Accounts designated by the Plan
Administrator or selected by the Participant. The Plan Administrator shall:
(i) designate the Investment Accounts that will be available to Participants
under the Plan; (ii) designate the default Investment Accounts into which new
Non-Elective Contributions will be credited; (iii) determine how often the
Participants may make elections as to the deemed investment of Elective
Contributions newly credited to their Account Balance, as well as the deemed
investment of amounts previously credited to their Account Balance; and
(iv) establish procedures to permit Participants to make and change investment
elections. Earnings shall include any dividend or dividend equivalents
attributable to LTIP Awards deferred under the Plan. Nothing in this Section or
otherwise in the Plan, however, will require the Company to actually invest any
amounts or set aside funds in such investments or otherwise.

-9-



--------------------------------------------------------------------------------



 



ARTICLE IV
VESTING
     §4.1 Normal Vesting. Except for any vesting requirements related to LTIP
Awards or as set forth below in Section 4.2, Participants are fully vested in
all amounts credited to their Account Balances at all times.
     §4.2 Special Vesting for Executive Retirement Contributions.
Notwithstanding the foregoing, a Participant’s Executive Retirement
Contributions (and earnings thereon) shall vest as follows:
          (a) Normal Rule. Except as provided in Section 4.2(b) or (c), if a
Participant’s employment terminates before he or she has attained age 55 and
completed five Years of Service, the Participant’s Executive Retirement
Contributions (and earnings thereon) shall be forfeited. If a Participant’s
termination occurs on or after he or she has attained age 55 and completed five
Years of Service, the Participant’s Executive Retirement Contributions (and
earnings thereon) shall vest according to the following schedule:

          Age at Termination   Vesting Percentage
55
    50 %
56
    60 %
57
    70 %
58
    80 %
59
    90 %
60 or older
    100 %

          (b) Involuntary Termination by the Company without Cause. If a
Participant is terminated by the Company without Cause and the Participant has
completed at least five Years of Service but has not attained age 55, the
Participant’s Executive Retirement Contributions (and earnings thereon) shall be
20% vested. For this purpose, “Cause” means the termination of the Participant’s
employment by reason of his or her (1) engaging in gross misconduct that is
injurious to the Company and its subsidiaries, monetarily or otherwise,
(2) misappropriation of funds, (3) willful misrepresentation to the directors or
officers of the Company and its subsidiaries, (4) gross negligence in the
performance of the Participant’s duties having an adverse effect on the
business, operations, assets, properties or financial condition of the Company
and its subsidiaries, (5) conviction of a crime involving moral turpitude, or
(6) entering into competition with the Company and its subsidiaries. The
determination of whether a

-10-



--------------------------------------------------------------------------------



 



Participant’s employment was terminated for Cause shall be made by the Plan
Administrator in its sole discretion.
          (c) Death or Total Disability. Upon a Participant’s death or Total
Disability while employed, the Participant’s Executive Retirement Contributions
(and earnings thereon) shall immediately vest in full.
          (d) Rehires. Any amounts that are forfeited under this Article IV upon
a Participant’s termination of employment shall not be restored to the
Participant’s Account Balance upon rehire.
ARTICLE V
DEFERRALS AND DISTRIBUTIONS
     §5.1 Deferral Elections. The Plan Administrator shall establish
administrative rules and procedures for the making of irrevocable deferral
elections by an Eligible Executive under the Plan in accordance with the
requirements of Code section 409A. Subject to the timing rules in Section 5.2,
deferrals may be made with respect to the following types of Compensation:
          (a) Annual Incentive Compensation. An Eligible Executive with a salary
grade of 36 or above may elect to defer any portion of his or her Annual
Incentive Compensation up to 90% (in 10% increments).
          (b) LTIP Awards. An Eligible Executive may elect to defer any portion
of an LTIP Award up to 100% (in 10% increments).
          (c) Director’s Fees. An Eligible Executive may elect to defer any
portion of his or her Director’s Fees up to 100% (in 10% increments).
     §5.2 Election Timing Requirements. In order to elect to defer Compensation
earned during a Plan Year or a fiscal year of the Company, an Eligible Executive
shall file an irrevocable Deferral Form with the Plan Administrator before the
beginning of such Plan Year or fiscal year, as applicable. Notwithstanding the
foregoing, if the Committee or the Plan Administrator determines that the Annual
Incentive Compensation or LTIP Award qualifies as “performance-based
compensation” under Code section 409A, an Eligible Executive may elect to defer
such Compensation by filing a Deferral Form at such later time up until the date
six months before the end of the performance period as permitted by the
Committee or the Plan Administrator.

-11-



--------------------------------------------------------------------------------



 



          An Eligible Executive’s election to defer Compensation shall be
cancelled, in accordance with the regulations under Code section 409A, if the
Eligible Executive obtains a hardship distribution from a Code section 401(k)
plan pursuant to Reg. §1.401(k)-1(d)(3) or any successor thereto.
     §5.3 Distribution Upon Separation. Unless otherwise elected under
Section 5.4 or 5.5, a Participant’s vested Account Balance shall be distributed
in accordance with the Default Distribution Schedule on the Payment Date after
such Participant’s Separation from Service. Notwithstanding the foregoing,
distributions may not be made to a Key Employee upon a Separation from Service
before the date which is six months after the date of the Key Employee’s
Separation from Service (or, if earlier, the date of death of the Key Employee).
Any payments that would otherwise be made during this period of delay shall be
accumulated and paid in the seventh month following the Participant’s Separation
from Service (or, if earlier, the month after the Participant’s death). Each
annual installment thereafter, if any, shall be paid on each successive
anniversary of such Payment Date.
     §5.4 Distribution Elections.
          (a) Initial Distribution Election for Elective Contributions. In the
case of the first year in which an Eligible Executive defers Compensation under
the Plan, as determined by the Plan Administrator in its sole discretion, the
Participant may make an Initial Distribution Election, in accordance with the
requirements in Section 5.2 and the administrative rules and procedures
established by the Plan Administrator, to receive that portion of his or her
Account Balance attributable to Elective Contributions (and earnings thereon) in
any permitted time or form of payment provided in Section 5.6.
          (b) Special Transition Period Election. Notwithstanding any prior
elections or Plan provisions to the contrary, during the transition period under
Code section 409A and applicable guidance issued thereunder, certain
Participants, designated by the Plan Administrator, may have made (1) an
election to receive the portion of his or her Account Balance attributable to
the Elective Contributions and Non-Elective Contributions in any permitted time
or form of payment provided in Section 5.6; or (2) an election to receive his or
her Account Balance in a lump sum upon death. Any such election must have become
irrevocable on or before December 31, 2008 and must have been made in accordance
with procedures and distribution rules established by the Plan Administrator.
     §5.5 Subsequent Deferral Election. In accordance with the administrative
rules and procedures established by the Plan Administrator, a Participant may
make up to three subsequent elections to change the time or form of payment
(from among those available

-12-



--------------------------------------------------------------------------------



 



under Section 5.6) for all or the portion of his or her vested Account Balance
(each, a “Subsequent Deferral Election”) attributable to Elective Contributions
or Non-Elective Contributions (and earnings thereon) in accordance with this
Section 5.5, but only if the following conditions are satisfied:
          (a) The Subsequent Deferral Election may not take effect until at
least twelve (12) months after the date on which such election is made;
          (b) Such distribution may not be made earlier than at least five
(5) years from the date the distribution would have otherwise been made; and
          (c) The Subsequent Deferral Election must be made at least twelve
(12) months before the date of the Participant’s Separation from Service.
Any election with respect to the time or form of payment under the Plan, after
the Participant’s third Subsequent Deferral Election, shall be null and void and
have no force or effect. For purposes of clarification, in no event shall any
Subsequent Deferral Election (including any election by a Participant’s
Beneficiary) be made after the date that is twelve (12) months before the
Participant’s Separation from Service.
     §5.6 Permitted Time and Form of Payment Options. Subject to the
requirements of Sections 5.4 and 5.5, the Participant may elect from the
following options:
          (a) Time of Payment. A Participant may elect to be paid, or begin
receiving payments, on any anniversary of the Payment Date after his or her
Separation from Service; provided that such anniversary date is within 15 years
of the Participant’s Separation from Service.
          (b) Form of Payment. A Participant may elect the form of payment from
among the following options: (i) lump sum; (ii) 5 annual installments; (iii) 10
annual installments; (iv) 15 annual installments; or (v) 20 annual installments.
Each form of payment shall be treated as one payment for purposes of Code
section 409A.
     §5.7 Default Distribution Schedule. Unless otherwise elected under
Section 5.4 or 5.5, a Participant’s vested Account Balance shall be paid in the
form set forth below (the “Default Distribution Schedule”) based on the Total
Value of a Participant’s vested Account Balance on the date of the first
scheduled distribution, as follows:

      Vested Total Value   Form of Payment
$1 to $25,000.99
  Lump Sum Payment
$25,001 to $50,000.99
  2 Annual Installments

-13-



--------------------------------------------------------------------------------



 



      Vested Total Value   Form of Payment
$50,001 to $100,000.99
  3 Annual Installments
$100,001 to $200,000.99
  4 Annual Installments
$200,001 to $500,000.99
  5 Annual Installments
$500,001 and above
  10 Annual Installments

     §5.8 Death Benefits. Unless otherwise elected under Section 5.4(b), if a
Participant dies before his or her Separation from Service, the Participant’s
Beneficiary shall receive the entire vested Account Balance in accordance with
the time and form of payment elected by the Participant or established under
this Article V, as if the Participant had Separated from Service on the date of
the Participant’s death. In the event of the Participant’s death after his or
her Separation from Service, all or any remaining portion of the vested Account
Balance shall continue to be paid to the Beneficiary in accordance with the time
and form of payment elected by the Participant or established under this
Article V, as applicable.
     §5.9 Valuation. All payments to be made under the Plan shall be valued on
the last business day of the January immediately preceding the March in which
payment is to be made. Notwithstanding the foregoing, if, pursuant to the Plan
terms, payment is made on a date other than in March of a given Plan Year, then
such payment shall be valued on the last business day of the month immediately
preceding the month in which payment is actually made.
     §5.10 Effect of Taxation. If the Participant’s benefits under the Plan are
includible in income pursuant to Code section 409A, such benefits shall be
distributed immediately to the Participant.
     §5.11 Permitted Delays. Notwithstanding the foregoing, any payment to a
Participant under the Plan shall be delayed upon the Committee’s reasonable
anticipation of one or more of the following events:
          (a) The Company’s deduction with respect to such payment would be
eliminated by application of Code section 162(m); or
          (b) The making of the payment would violate Federal securities laws or
other applicable law;
provided, that any payment delayed pursuant to this Section 5.11 shall be paid
in accordance with Code section 409A on the earliest date in which the Company
reasonably anticipates that: (i) the deduction of such payment will not be
barred by the application of Code section 162(m); and (ii) the making of the
payment will not cause a violation of Federal securities laws or other
applicable law.

-14-



--------------------------------------------------------------------------------



 



ARTICLE VI
ADMINISTRATIVE PROCEDURES
     §6.1 General. The Plan shall be administered by the Plan Administrator.
Consistent with the terms of the Plan, the Plan Administrator shall establish
administrative rules and procedures regarding the timing of deferral elections,
the time period for deferral, the forms of distribution, the maximum number of
annual installment payments, the Investment Accounts for valuing Account
Balances, reallocation of Account Balances among Investment Accounts, statements
of Account Balances, the time and manner of payment of Account Balances, and
other administrative items for this Plan. The Plan Administrator shall have the
full authority and discretion to make, amend, interpret, and enforce all
appropriate rules and procedures for the administration of this Plan and decide
or resolve any and all questions, including interpretations of this Plan, as may
arise in connection with this Plan. Any such action taken by the Plan
Administrator shall be final and conclusive on any party. To the extent the Plan
Administrator has been granted discretionary authority under the Plan, the Plan
Administrator’s prior exercise of such authority shall not obligate it to
exercise its authority in a like fashion thereafter. The Plan Administrator may,
from time to time, employ agents and delegate to such agents, including
Employees, such administrative or other duties as it sees fit.
     §6.2 Plan Interpretation. The Plan Administrator shall have the authority
and responsibility to interpret and construe the Plan and to decide all
questions arising thereunder, including without limitation, questions of
eligibility for participation, eligibility for Contributions, the amount of
Account Balances, and the timing of the distribution thereof, and shall have the
authority to deviate from the literal terms of the Plan to the extent the Plan
Administrator shall determine to be necessary or appropriate to operate the Plan
in compliance with the provisions of applicable law.
     §6.3 Responsibilities and Reports. The Plan Administrator may pursuant to a
written instruction name other persons to carry out specific responsibilities.
The Plan Administrator shall be entitled to rely conclusively upon all tables,
valuations, certificates, opinions and reports that are furnished by any
accountant, controller, counsel, or other person who is employed or engaged for
such purposes.
ARTICLE VII
CLAIMS PROCEDURE
     §7.1 Filing a Claim. A Participant or his authorized representative may
file a claim for benefits under the Plan. Any claim must be in writing and
submitted to the Plan

-15-



--------------------------------------------------------------------------------



 



Administrator at such address as may be specified from time to time. Claimants
will be notified in writing of approved claims, which will be processed as
claimed. A claim is considered approved only if its approval is communicated in
writing to a claimant.
     §7.2 Denial of Claim. In the case of the denial of a claim respecting
benefits paid or payable with respect to a Participant, a written notice will be
furnished to the claimant within 90 days of the date on which the claim is
received by the Plan Administrator. If special circumstances require a longer
period, the claimant will be notified in writing, prior to the expiration of the
90-day period, of the reasons for an extension of time; provided, however, that
no extensions will be permitted beyond 90 days after the expiration of the
initial 90-day period.
     §7.3 Reasons for Denial. A denial or partial denial of a claim will be
dated and will clearly set forth:
          (a) the specific reason or reasons for the denial;
          (b) specific reference to pertinent Plan provisions on which the
denial is based;
          (c) a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; and
          (d) an explanation of the procedure for review of the denied or
partially denied claim set forth below, including the claimant’s right to bring
a civil action under ERISA section 502(a) following an adverse benefit
determination on review.
     §7.4 Review of Denial. Upon denial of a claim, in whole or in part, a
claimant or his duly authorized representative will have the right to submit a
written request to the Plan Administrator for a full and fair review of the
denied claim by filing a written notice of appeal with the Plan Administrator
within 60 days of the receipt by the claimant of written notice of the denial of
the claim. A claimant or the claimant’s authorized representative will have,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claimant’s claim for
benefits and may submit issues and comments in writing. The review will take
into account all comments, documents, records, and other information submitted
by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.
     If the claimant fails to file a request for review within 60 days of the
denial notification, the claim will be deemed abandoned and the claimant
precluded from reasserting it. If the claimant does file a request for review,
his request must include a

-16-



--------------------------------------------------------------------------------



 



description of the issues and evidence he deems relevant. Failure to raise
issues or present evidence on review will preclude those issues or evidence from
being presented in any subsequent proceeding or judicial review of the claim.
     §7.5 Decision Upon Review. The Plan Administrator will provide a prompt
written decision on review. If the claim is denied on review, the decision shall
set forth:
          (a) the specific reason or reasons for the adverse determination;
          (b) specific reference to pertinent Plan provisions on which the
adverse determination is based;
          (c) a statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the claimant’s claim for benefits; and
          (d) a statement describing any voluntary appeal procedures offered by
the Plan and the claimant’s right to obtain the information about such
procedures, as well as a statement of the claimant’s right to bring an action
under ERISA section 502(a).
     A decision will be rendered no more than 60 days after the Plan
Administrator’s receipt of the request for review, except that such period may
be extended for an additional 60 days if the Plan Administrator determines that
special circumstances require such extension. If an extension of time is
required, written notice of the extension will be furnished to the claimant
before the end of the initial 60-day period.
     §7.6 Finality of Determinations; Exhaustion of Remedies. To the extent
permitted by law, decisions reached under the claims procedures set forth in
this Section shall be final and binding on all parties. No legal action for
benefits under the Plan shall be brought unless and until the claimant has
exhausted his remedies under this Section. In any such legal action, the
claimant may only present evidence and theories which the claimant presented
during the claims procedure. Any claims which the claimant does not in good
faith pursue through the review stage of the procedure shall be treated as
having been irrevocably waived. Judicial review of a claimant’s denied claim
shall be limited to a determination of whether the denial was an abuse of
discretion based on the evidence and theories the claimant presented during the
claims procedure.
     §7.7 Limitations Period. Any suit or legal action initiated by a claimant
under the Plan must be brought by the claimant no later than one year following
a final decision on the claim for benefits by the Plan Administrator. The
one-year limitation on suits for benefits will apply in any forum where a
claimant initiates such suit or legal action.

-17-



--------------------------------------------------------------------------------



 



ARTICLE VIII
FUNDING
     §8.1 Funding. The Company shall not segregate or hold separately from its
general assets any amounts credited to the Account Balances for Participants,
and shall be under no obligation whatsoever to fund in advance any amounts under
the Plan, including Contributions and earnings thereon.
     §8.2 Insolvency. In the event that the Company becomes insolvent, all
Participants and Beneficiaries shall be treated as general, unsecured creditors
of the Company with respect to any amounts credited to the Account Balances.
ARTICLE IX
AMENDMENT AND TERMINATION
     The Company reserves the right to amend or terminate the Plan at any time
by action of the corporate officer in charge of Human Resources of the Company.
Notwithstanding the foregoing, no such amendment or termination shall reduce any
Participant’s Account Balance as of the date of such amendment or termination;
provided however, an amendment may freeze or limit future accruals of benefits
under the Plan on and after the date of such amendment. Upon a complete
termination of the Plan, all vested amounts credited to Participants’ Account
Balances shall be distributed to Participants and Beneficiaries in the manner
and at the time described in Article V, unless the Company determines in its
sole discretion that all vested amounts credited to Participants’ Account
Balances shall be distributed upon termination in accordance with the
requirements under Code section 409A. Upon termination of the Plan, no further
deferrals shall be permitted; however, earnings, gains and losses shall continue
to be credited to Account Balances in accordance with Article III until the
Account Balances are fully distributed.
ARTICLE X
CHANGE IN CONTROL
     §10.1 Provisions. Notwithstanding anything contained in the Plan to the
contrary, the provisions of this Article X shall govern and supersede any
inconsistent terms or provisions of the Plan.

-18-



--------------------------------------------------------------------------------



 



     §10.2 Definition of Change in Control. For purposes of the Plan “Change in
Control” shall mean any of the following events:
          (a) The acquisition in one or more transactions by any “Person” (as
the term person is used for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”)) of “Beneficial Ownership”
(within the meaning of Rule 13d-3 promulgated under the 1934 Act) of twenty-five
percent (25%) or more of the combined voting power of the Company’s then
outstanding voting securities (the “Voting Securities”), provided, however, that
for purposes of this Section 10.2(a), the Voting Securities acquired directly
from the Company by any Person shall be excluded from the determination of such
Person’s Beneficial Ownership of Voting Securities (but such Voting Securities
shall be included in the calculation of the total number of Voting Securities
then outstanding); or
          (b) The individuals who, as of January 1, 2011 are members of the
Board (the “Incumbent Board”), cease for any reason to constitute more than
fifty percent (50%) of the Board; provided, however, that if the election, or
nomination for election by the Company’s stockholders, or any new director was
approved by a vote of at least two-thirds of the Incumbent Board, such new
director shall, for purposes of the Plan, be considered as a member of the
Incumbent Board; or
          (c) Approval by stockholders of the Company of (1) a merger or
consolidation involving the Company if the stockholders of the Company,
immediately before such merger or consolidation, do not own, directly or
indirectly immediately following such merger or consolidation, more than fifty
percent (50%) of the combined voting power of the outstanding voting securities
of the corporation resulting from such merger or consolidation in substantially
the same proportion as their ownership of the Voting Securities immediately
before such merger or consolidation or (2) a complete liquidation or dissolution
of the Company or an agreement for the sale or other disposition of all or
substantially all of the assets of the Company; or
          (d) Acceptance of stockholders of the Company of shares in a share
exchange if the stockholders of the Company, immediately before such share
exchange, do not own, directly or indirectly immediately following such share
exchange, more than fifty percent (50%) of the combined voting power of the
outstanding voting securities of the corporation resulting from such share
exchange in substantially the same proportion as their ownership of the Voting
Securities outstanding immediately before such share exchange.
          Notwithstanding the foregoing, a Change in Control shall not be deemed
to occur solely because twenty-five percent (25%) or more of the then
outstanding Voting Securities is acquired by (i) a trustee or other fiduciary
holding securities under one or

-19-



--------------------------------------------------------------------------------



 



more employee benefit plans maintained by the Company or any of its
subsidiaries, (ii) any corporation which, immediately prior to such acquisition,
is owned directly or indirectly by the stockholders of the Company in the same
proportion as their ownership of stock in the Company immediately prior to such
acquisition, (iii) any “Grandfathered Dorrance Family Stockholder” (as
hereinafter defined) or (iv) any Person who has acquired such Voting Securities
directly from any Grandfathered Dorrance Family Stockholder but only if such
Person has executed an agreement which is approved by two-thirds of the Board
and pursuant to which such Person has agreed that he (or they) will not increase
his (or their) Beneficial Ownership (directly or indirectly) to 30% or more of
the outstanding Voting Securities (the “Standstill Agreement”) and only for the
period during which the Standstill Agreement is effective and fully honored by
such Person. For purposes of this Section, “Grandfathered Dorrance Family
Stockholder” shall mean at any time a “Dorrance Family Stockholder” (as
hereinafter defined) who or which is at the time in question the Beneficial
Owner solely of (v) Voting Securities Beneficially Owned by such individual on
January 25, 1990 (w) Voting Securities acquired directly from the Company,
(x) Voting Securities acquired directly from another Grandfathered Dorrance
Family Stockholder, (y) Voting Securities which are also Beneficially Owned by
other Grandfathered Dorrance Family Stockholders at the time in question, and
(z) Voting Securities acquired after January 25, 1990 other than directly from
the Company or from another Grandfathered Dorrance Family Stockholder by any
“Dorrance Grandchild” (as hereinafter defined) provided that the aggregate
amount of Voting Securities so acquired by each such Dorrance Grandchild shall
not exceed five percent (5%) of the Voting Securities outstanding at the time of
such acquisition. A “Dorrance Family Stockholder” who or which is at the time in
question the Beneficial Owner of Voting Securities which are not specified in
clauses (v), (w), (x), (y) and (z) of the immediately preceding sentence shall
not be a Grandfathered Dorrance Family Stockholder at the time in question. For
purposes of this Section, “Dorrance Family Stockholders” shall mean individuals
who are descendants of the late Dr. John T. Dorrance, Sr. and/or the spouses,
fiduciaries and foundations of such descendants. A “Dorrance Grandchild” means
as to each particular grandchild of the late Dr. John T. Dorrance, Sr., all of
the following taken collectively: such grandchild, such grandchild’s descendants
and/or the spouses, fiduciaries and foundations of such grandchild and such
grandchild’s descendants.
          Moreover, notwithstanding the foregoing, a Change in Control shall not
be deemed to occur solely because any Person (the “Subject Person”) acquired
Beneficial Ownership of more than the permitted amount of the outstanding Voting
Securities as a result of the acquisition of Voting Securities by the Company
which, by reducing the number of Voting Securities outstanding, increases the
proportional number of shares Beneficially Owned by the Subject Person, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of Voting Securities by the Company, and after
such share acquisition by the Company, the Subject

-20-



--------------------------------------------------------------------------------



 



Person becomes the Beneficial Owner of any additional Voting Securities which
increases the percentage of the then outstanding Voting Securities Beneficially
Owned by the Subject Person, then a Change in Control shall occur.
          (e) Notwithstanding anything contained in the Plan to the contrary, if
the Employees’ employment is terminated within six months prior to a Change in
Control and the Employee reasonably demonstrates that such termination (i) was
at the request of a third party who effectuates a Change in Control or
(ii) otherwise occurred in connection with or in anticipation of a Change in
Control, then for all purposes of the Plan, the date of a Change in Control with
respect to the Employee shall mean the date immediately prior to the date of
such termination of the Employee’s employment.
     §10.3 Definition of “Termination Following a Change in Control.” For
purposes of the Plan, “Termination Following a Change in Control” means a
Separation from Service of an Employee following the date of a Change in
Control:
          (a) initiated by the Employer of the Participant, or
          (b) initiated by the Participant following one or more of the
following events:
               (i) an assignment to the Participant of any duties materially
inconsistent with, or a reduction or change by his or her Employer in the nature
or scope of the authority, duties or responsibilities of the Participant from
those assigned to or held by the Participant immediately prior to the Change in
Control;
               (ii) any removal of the participant from the positions held
immediately prior to the Change in Control, except in connection with promotions
to positions of greater responsibility and prestige;
               (iii) any material reduction by his or her Employer in the
Participant’s compensation as in effect immediately prior to the Change in
Control or as the same may be increased thereafter;
               (iv) revocation or any modification of any employee benefit plan,
or any action taken pursuant to the terms of any such plan, that materially
reduces the opportunity of the Participant to receive benefits under any such
plan;
               (v) a transfer or relocation of the site of employment of the
Participant immediately preceding the Change in Control, without the
Participant’s

-21-



--------------------------------------------------------------------------------



 



express written consent, to a location more than fifty (50) miles distant
therefrom, or that is otherwise an unacceptable commuting distance from the
Participant’s principal residence at the date of the Change in Control; or
               (vi) a requirement that the Participant undertake business travel
to an extent substantially greater than the Participant’s business travel
obligation immediately prior to the Change in Control.
     §10.4 Accrued Benefit.
          (a) Upon a Change in Control, a Participant’s Campbell Stock Account
shall be converted into cash in an amount equal to the greater of (1) the
highest price per share of the Campbell Stock (a “Share”) paid to holders of the
Shares in any transaction (or series of transactions) constituting or resulting
in a Change in Control or (2) the highest fair market value per Share during the
ninety (90) day period ending on the date of a Change in Control multiplied by
the number of shares of Campbell Stock deemed credited to the Participant’s
Account Balance under the Plan.
          (b) Upon a Participant’s Termination Following a Change in Control
(other than Directors) within two (2) years after a Change in Control, the
Participant shall fully vest in his or her Account Balance (including the SERP
Benefit and the Mid-Career Plan Benefit). In the event the Change in Control in
connection with such Termination Following a Change in Control satisfies the
requirements of a “Change in Control Event,” as described in Code section 409A
and the applicable regulations thereunder, the Company shall pay to the
Participant, subject to the delay in payment required for Key Employees pursuant
to Section 5.3, a lump sum cash payment equal to the Participant’s vested
Account Balance sixty (60) days after his or her Separation from Service
regardless of the Participant’s previous distribution election(s). In the event
such Change in Control does not result in a Change in Control Event as described
under Code section 409A, payments described in this Section 10.4(b) shall be
credited and vested to the Participant’s Account Balance and made pursuant to
the provisions under Article V of the Plan.
          (c) Upon a Director’s Separation from Service (i.e., ceasing to
provide services to the Company as a member of the Board or otherwise) within
two (2) years after a Change in Control, the Director shall fully vest in his or
her Account Balance. In the event the Change in Control in connection with such
Separation from Service satisfies the requirements of a “Change in Control
Event,” as described in Code section 409A and the applicable regulations
thereunder, the Company shall pay to the Director, subject to the delay in
payment required for Key Employees pursuant to Section 5.3, a lump sum cash
payment equal to his or her vested Account Balance sixty (60) days after his or
her

-22-



--------------------------------------------------------------------------------



 



Separation from Service regardless of the Director’s previous distribution
election. In the event such Change in Control does not result in a Change in
Control Event as described under Code section 409A, payments described in this
Section 10.4(c) shall be credited and vested to the Participant’s Account
Balance and made pursuant to the provisions under Article V of the Plan.
     §10.5 Amendment or Termination.
          (a) This Article X shall not be amended or terminated at any time if
any such amendment or termination would adversely affect the rights of any
Participants under the Plan.
          (b) For a period of two (2) years following a Change in Control, the
Plan shall not be terminated or amended in any way that would adversely affect
the rights of the Participants, nor shall the manner in which the Plan is
administered be changed in a way that adversely affects the Eligible Executives’
right to existing or future Company provided benefits or contributions provided
hereunder. Furthermore, the Plan may not be merged or consolidated with any
other program during said two-year period.
          (c) Any amendment or termination of the Plan prior to a Change in
Control and which (1) was at the request of a third party who has indicated an
intention or taken steps reasonably calculated to effect a Change in Control or
(2) otherwise arose in connection with or in anticipation of a Change in
Control, shall be null and void and shall have no effect whatsoever.
ARTICLE XI
MISCELLANEOUS
     §11.1 No Employment Contract. The establishment or existence of the Plan
shall not confer upon any individual the right to be continued as an employee or
Director. The Employer expressly reserves the right to discharge any employee
whenever in its judgment its best interests so require.
     §11.2 Non-Alienation. No interest of any person in, or right to receive a
distribution under, the Plan shall be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment, or other alienation or encumbrance
of any kind; nor may such interest or right to receive a distribution be taken,
either voluntarily or involuntarily for the satisfaction of the debts of, or
other obligations or claims against, such person.

-23-



--------------------------------------------------------------------------------



 



     §11.3 Governing Law. The Plan shall be governed by and construed in
accordance with the laws of the State of New Jersey to the extent not preempted
by federal law.
     §11.4 Taxes and Withholding. The Company or other payor may withhold from a
benefit payment under the Plan or a Participant’s wages in order to meet any
federal, state, or local tax withholding obligations with respect to Plan
benefits. The Company may also accelerate and pay a portion of a Participant’s
benefits in a lump sum equal to the Federal Insurance Contributions Act (“FICA”)
tax imposed and the income tax withholding related to such FICA amounts. The
Company or other payor shall report Plan payments and other Plan-related
information to the appropriate governmental agencies as required under
applicable laws.
     §11.5 Incapacity. If the Plan Administrator, in its sole discretion, deems
a Participant or Beneficiary who is eligible to receive any payment hereunder to
be incompetent to receive the same by reason of illness or any infirmity or
incapacity of any kind, the Plan Administrator may direct the Company to apply
such payment directly for the benefit of such person, or to make payment to any
person selected by the Plan Administrator to disburse the same for the benefit
of the Participant or Beneficiary. Payments made pursuant to this Section shall
operate as a discharge, to the extent thereof, of all liabilities of the
Company, the Plan Administrator and the Plan to the person for whose benefit the
payments are made.
     §11.6 Unclaimed Benefits. Each Participant shall keep the Plan
Administrator informed of his or her current address and the current address of
his or her designated Beneficiary. The Plan Administrator shall not be obligated
to search for the whereabouts of any person if the location of a person is not
made known to the Plan Administrator.
     §11.7 Severability. In the event any provision of the Plan shall be held
invalid or illegal for any reason, any illegality or invalidity shall not affect
the remaining parts of the Plan, but the Plan shall be construed and enforced as
if the illegal or invalid provision had never been inserted.
     §11.8 Words and Headings. Words in the masculine gender shall include the
feminine and the singular shall include the plural, and vice versa, unless
qualified by the context. Any headings used herein are included for ease of
reference only, and are not to be construed so as to alter the terms hereof.
     §11.9 Binding Upon Successors. The liabilities under the Plan shall be
binding upon any successor, assign or purchaser of the Company or any purchaser
of substantially all of the assets of the Company.

-24-



--------------------------------------------------------------------------------



 



     §11.10 Trust Arrangement. All benefits under the Plan represent an
unsecured promise to pay by the Company. The Plan shall be unfunded and the
benefits hereunder shall be paid only from the general assets of the Company
resulting in the Eligible Executives having no greater rights than the Company’s
other general creditors. Nothing herein shall prevent or prohibit the Company
from establishing a trust or other arrangement for the purpose of providing for
the payment of the benefits payable under the Plan.
IN WITNESS WHEREOF, this instrument has been executed on July 19, 2011.

            Campbell Soup Company
      By:   /s/ Nancy A. Reardon         Nancy A. Reardon        Senior Vice
President and Chief Human Resources and Communications Officer     

            ATTEST:
      By:   /s/ Kathleen M. Gibson                    

-25-



--------------------------------------------------------------------------------



 



         

Exhibit A
Designated Subsidiaries as of January 1, 2011.
Campbell Investment Company
Campbell Finance Corp. LLC
Campbell Food Service Company
Campbell Sales Company
Campbell Soup Supply Company LLC
Campbell Urban Renewal Corporation
CSC Brands LP
CSC Insights, Inc.
CSC Standards, Inc.
Ecce Panis, Inc.
Joseph Campbell Company
Pepperidge Farm, Incorporated
StockPot Inc.

 